A la moción de la peticionaria apelante sobre manda-miento de supersedeas al Registrador de la Propiedad de Guayama, no habiendo dicha parte apelante en su escrito de apelación de marzo 25, 1925, de la sentencia dictada por esta corte en febrero 20, 1925, para ante la Corte de Circuito de Apelaciones para el Primer Circuito de los Estados Unidos, solicitado que se fijara fianza de supersedeas, y apareciendo de la resolución dictada por esta corte en julio 24, 1925 que la fianza fijada a la apelante por $300 fué únicamente para responder de las costas que la apelación pudiera ocasionar a la parte contraria, no ha lugar a la moción.